The opinion of the Court was drawn up by
Appleton, J.
This action is brought to recover the expenses of the last sickness and burial of one James Cox, incurred within three months before the notice required by R. S., 1857, c. 24, § 27, was given.
(1.) Paupers, while living, are supported, and, when dead, are buried at the public charge. It is the duty of the overseers of the poor to relieve those falling in distress and, in case of their death, to bury them. When these expenses are incurred at a place other than that of the pauper’s settlement, they may be recovered after due notice of the town where his settlement is.
By c. 24, § 24, “ overseers are to relieve persons destitute, found in their towns and having no settlement therein, and, in case of decease, decently bury them; the expenses whereof, and of their removal, incurred within three months before notice given to the town chargeable, may be recovered by the town incurring them against the town liable, in an action commenced within two years after the cause of action accrued, and not otherwise,” &c.
If the expenses of removal are not incurred, it is obvious they cannot be recovered. They are additional to other expenses, only, when incurred. The expenses of support may be incurred and those of removal not. Unless there be a removal there can be no expenses of removal. But, because there is no removal, the town chargeable is not to be exonerated from the payment of other expenses, properly incurred, and of which due notice has been given. It is immaterial why there was no removal — whether from sickness, death or other *421sufficient cause. The preceding expenses are none the less incurred, and, being incurred, are none the less due. It was the duty of the overseers to incur the expenses in question, and it is the intention of the statute that the town, where the settlement of the pauper is, shall remunerate the town where his settlement is not, for expenditures properly made.
The plaintiff town were bound by the statute to make the expenditures, for the repayment of which this action is brought. A town liable for expenses for the support of a pauper, when incurred, is not relieved from its liability because of the decease of the pauper, before his removal. The town not chargeable is not to have these expenses imposed upon it because, by the act of God, the removal of the pauper became impossible.
(2.) It is urged that the notice given is insufficient, because it contains no request for the removal of the pauper.
By B. S., 1857, c. 24, § 27, “overseers are to send a written notice, signed by one or more of them, stating the facts respecting a person chargeable in their town, to overseers of the town where his settlement is alleged to be, requesting them to •remove him, which they may do by a written order directed to a person named therein, who is authorized to do it.”
The expenses of support and burial had been rightfully incurred. If death and burial had intervened before notice was given, the removal had ceased to be necessary or proper. As the removal was thus improper and unnecessary, a request to remove would be absurd and supererogatory. The notice given stated all the facts. It did not request a removal, because no removal was desired, and if none was desired, it would be absurd to require a request to do what was not wanted to be done.
(3.) All that is required of a notice is, that it should be so clear and precise, as to the persons charged, and as to the official character of the persons sending the notice, that its purpose and object can be fully understood. It may be sufficient, though not signed by the overseers in their official *422character. York v. Penobscot, 2 Greenl., 1. So, if it be signed by the chairman of the selectmen eo nomine. Garland v. Brewer, 3 Greenl., 197; or by the chairman of the overseers. Kennebunkport v. Buxton, 26 Maine, 61; Cutler v. Maker, 41 Maine, 594. So if it be signed by one overseer in behalf of all. Dover v. Deer Isle, 45 Maine, 169. The statute requires only the signature of one overseer, and that the report shows to be the case with the notice sent.
(4.) The notice was not dated. But the evidence shows when it was placed by the plaintiffs in the post office of their town for transmission, and when it was received at the post office of the defendant town. The supplies were furnished and the funeral expenses paid within the three months prior to the time when the notice reached Houlton. The most favorable date for the defendants would be the day on which the letter reached their • town and was or might have been received by them. But if that were to be regarded, the notice was' seasonable. The letter, too, would show when it was mailed. The notice, whether the day when mailed at Ellsworth and the postage paid, or when received at Houlton, is to be deemed its date, was in sufficient season, c. 24, § 29.
(5.) A notice “ stating the facts respecting a person (the pauper) chargeable in their town,” but omitting the request “to remove him,” was sent to the defendant town. The death of the pauper had rendered the request for removal no longer necessary or proper. The notice given, we have seen, was sufficient to charge the defendant town with the expenses incurred, within the true intent of § 27.
If the notice given was the one required by § 27, then, by § 28, “ overseers receiving such notice are, within two months, if the pauper is not removed, to return a written answer, signed by one or more of them, stating their objections to his removal.” The defendants need not object to his removal in the present case, because it was not requested, and if requested was not proper. It is insisted that they were not bound to answer. But the statute requires either an answer *423or removal. The town notifying were entitled to know whether the settlement of the pauper was admitted or contested. If admitted, they would be relieved of all further inquiry. If contested, they would then ascertain whether to resort to the town notified, or to look elsewhere for remuneration. The defendant town were excused from removing, but not from answering.
Neither removing the pauper, nor returning “a written notice” within two months, the town duly notified “is estopped to deny his settlement therein, in an action brought to recover for the expenses incurred for his previous support and for his removal.” The expenses sued for, are those provided for in § 24. The expenses incurred by virtue of the section last referred to, are those of which notice is to be given by § 27. When notice is thus given, if neither removal of the pauper, when requested, is made, nor answer given, the town notified is estopped from contesting the settlement of the pauper in their town, in a suit brought for such expenses previously incurred.
The cases cited are not at variance with these results. In Turner v. Brunswick, 5 Greenl., 31, it was held that the estoppel, created by the neglect to answer, does not apply to cases where the settlement can be shown to be in the town giving notice. The defendants might undoubtedly show the settlement of the pauper in the plaintiff town — but that they do not seek to do. In Leicester v. Rehoboth, 4 Mass., 180, it was held that this estoppel, from neglect, did not apply as to subsequent expenses. Where the defendants had, when notified, paid the amount claimed, they were allowed, in another suit for after expenses, to contest the settlement. The estoppel, by the express words of the*statute, is limited to an action “ for the expenses incurred for his previous support.” It does not affect after expenses. Dfendants defaulted.
Tenney, C. J., Rice, Cutting, May and Kent, JJ., concurred.